JUDGMENT

                                 Court of Appeals
                              First District of Texas
                                  NO. 01-15-00053-CR

                               DAMIAN SCOTT, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1410122).

       This case is an appeal from the final judgment signed by the trial court on
December 2, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Panel consists of Chief Justice Radack and Justices Massengale and Brown. Opinion
delivered by Justice Brown.